Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Blahnik et al (US 2016/0058337), teaches a portable apparatus comprising: at least one input configured to: (a) receive an operation of the user initiating a start of a rest state of the user and initiating a termination of a rest state of the user; a body motion sensor configured to: (i) measure a motion of the user, (ii) and output a body motion signal based on the measured motion of the user; and a processor programmed to detect whether a periodic component is present within a predetermined period based on the body motion signal.
The prior art does not teach, disclose and/or fairly suggest output a rest start signal representing the start of the rest state of the user based on the operation of the user, output a rest termination signal representing the termination of the rest state of the user based on the operation of the user; start measurement of a rest time of the user in response to both of: (1) the rest start signal not being outputted, and (2) the periodic component not being present within the predetermined period; and terminate measurement of a rest time of the user in response to both of: (1) the rest termination signal not being outputted, and (2)-and the body motion signal including the periodic component.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791